UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-7149



BOBBY RAY WILSON,

                                             Plaintiff - Appellant,

          versus


DANIEL L. STIENEKE, Director, Division of
Prisons, North Carolina Department of Correc-
tions; TRAVIS OUTLAW, Assistant Superinten-
dent, Unit 4125; EDWARD MCCULLEN, Program
Director, Unit 4125; CARLA O’KONEK, Acting
Superintendent, Unit 4125,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh.     W. Earl Britt, District
Judge. (CA-97-533-5-BR)


Submitted:   November 20, 1997          Decided:     December 10, 1997


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bobby Ray Wilson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bobby Ray Wilson appeals the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint under 28 U.S.C.A.

§ 1915A (West Supp. 1997). We have reviewed the record and the

district court's opinion and find that this appeal is frivolous.

Accordingly, we dismiss the appeal on the reasoning of the district
court. Wilson v. Stieneke, No. CA-97-533-5-BR (E.D.N.C. July 22,
1997). Further, we deny Wilson's motions requesting appointment of

counsel, a jury trial, and oral argument. We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2